           Case 4:20-cr-00078-BMM Document 23 Filed 03/16/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 20-78-GF-BMM

              Plaintiff,

     vs.                                      PRELIMINARY ORDER OF
                                              FORFEITURE
LEONARD JAMES HILTON,

              Defendant.


      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Defendant Leonard James Hilton appeared before

the Court on March 16, 2021, and entered a plea of guilty to the sole count

contained in the Indictment. He also admitted the forfeiture allegation. Hilton’s

plea provides a factual basis and cause to issue an Order of Forfeiture, pursuant to

18 U.S.C. § 924(d).

      IT IS ORDERED:




                                          1
          Case 4:20-cr-00078-BMM Document 23 Filed 03/16/21 Page 2 of 3



      THAT Hilton’s interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 924(d).

             HS Produkt, model XD45, .45 caliber pistol, with serial number
              XD611574; and

         9 rounds of assorted ammunition, .45 caliber.
      THAT the United States Marshals Service and the Bureau of Alcohol,

Tobacco, Firearms, and Explosives are directed to seize the property subject to

forfeiture and further to make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. §§ 924(d) and 982(b)(1), and

21 U.S.C. § 853(n)(1), and to make its return to this Court that such action has

been completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Preliminary Order of Forfeiture.




                                           2
 Case 4:20-cr-00078-BMM Document 23 Filed 03/16/21 Page 3 of 3




DATED this 16th day of March 2021.




                               3
